      Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
WILLIAM H. MIKULIN, individually and as                )      Case No. 4:19-cv-01010
Trustee of Mikulin Holdings Trust, and                 )
HARRIS COUNTY TAX ASSESSOR-                            )
COLLECTOR,                                             )
                                                       )
            Defendants.                                )
_______________________________________                )

                                          COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment unpaid federal tax liabilities owed by William H. Mikulin and (2) to enforce the

associated federal tax liens against certain real property belonging to him. For its Complaint, the

United States alleges as follows:

                               JURISDICTION, VENUE, AND PARTIES

       1.      Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because Defendant,

William H. Mikulin resides in Houston, Texas.

       3.      Plaintiff is the United States of America.




                                                 -1-
       Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 2 of 8



        4.      Defendant, William H. Mikulin, the taxpayer and the Trustee of Mikulin Holdings

Trust, resides at 8603 Manhattan Drive, Houston, Harris County, Texas 77096, within the

jurisdiction of this Court.

        5.      Defendant, Harris County Tax Assessor-Collector is joined as a party as required

by 26 U.S.C. § 7403(b) because she may claim an ad valorem tax lien interest in the property

upon which the United States seeks to enforce its liens.

                                     THE SUBJECT PROPERTY

        6.      The title of the real property upon which the United States seeks to enforce its

federal tax liens is owned in the name of William H. Mikulin and consists of the land, along with

all improvements, buildings, and appurtenances thereon, now known as and numbered 8603

Manhattan Drive, Houston, Texas 77096 (the “Real Property”). The legal description of the Real

Property is as follows:

        Lot Twenty-seven (27), in Block Twenty-two (22) of Meyerland, Section Three
        (3), an addition in Harris County, Texas according to the map or plat thereof
        recorded in Volume 50, Page 7 of the Map of Records of Harris County, Texas.

        7.      The transfers of title leading to the Real Property being owned in the name

of William H. Mikulin are detailed in paragraphs 8-14.

        8.      On July 16, 2010, by General Warranty Deed recorded with the County

Clerk of Harris County, Texas, Osama Abdullatif dba Latif & Company conveyed the

Real Property to Yegua Trust.

        9.      On July 22, 2011, by General Warranty Deed recorded with the County

Clerk of Harris County, Texas, Yegua Trust, by its Trustee, Barry W. Mikulin, conveyed

the Real Property to Manhattan Street Trust.




                                                 -2-
      Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 3 of 8



       10.        On January 24, 2014, Harris County, on behalf of itself and certain

county-wide taxing authorities, filed suit against Barry W. Mikulin, as Trustee of

Manhattan Street Trust, to recover delinquent ad valorem taxes against the Real Property

in the 334th Judicial District in the District Court of Harris County, Texas (“the Harris

County District Court”).

       11.        On December 30, 2014, by Quitclaim Deed recorded with the County

Clerk of Harris County, Texas, Manhattan Street Trust, by its Trustee, Barry W. Mikulin,

conveyed the Real Property to Mikulin Property Trust.       On the same day recorded with

the County Clerk of Harris County, Texas, is a Deed of Trust in which Mikulin Property

Trust, by its Trustee, William H. Mikulin, purports to encumber the Real Property with a

$3 million note payable to the Beneficiary, Mikulin Holdings Trust. Mikulin Holdings

Trust’s mailing address is c/o William H. Mikulin, Trustee.

       12.        On February 2, 2015, Harris County filed its Second Amended Petition

against Barry W. Mikulin, as Trustee of Manhattan Street Trust, and against William H.

Mikulin, as Trustee of Mikulin Property Trust and as Trustee of Mikulin Holdings Trust,

to recover delinquent ad valorem taxes against the Real Property in the Harris County

District Court.

       13.        On April 27, 2016, the Harris County District Court entered a Final

Judgment against Barry W. Mikulin (In Rem Only), as Trustee of Manhattan Street Trust,

and against William H. Mikulin (In Rem Only), as Trustee of Mikulin Property Trust and

as Trustee of Mikulin Holdings Trust, ordering, among other things, that the Harris

County taxing units recover from the Defendants delinquent ad valorem taxes against the

Real Property and that the Real Property be sold.



                                                  -3-
      Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 4 of 8



       14.     On February 23, 2018, by Warranty Deed recorded with the County Clerk

of Harris County, Texas, Mikulin Property Trust, by its Trustee, Barry W. Mikulin,

conveyed the Real Property to William Hugo Mikulin.

                                        COUNT 1
                  Judgment against William H. Mikulin for Tax Liabilities

       15.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against William H. Mikulin for federal income taxes and penalties for the tax year

2007 in the following amounts, which have balances due with accruals and costs as of February

13, 2019, totaling $107,829.87, as follows:

        Tax Period Assessment   Assessment                 Amount     Balance Due
          Ending      Date          Type                   Assessed    02/13/2019
        12/31/2007 07/21/2008 Tax                          $56,090.00 $107,829.87
                   05/04/2009 Late Filing                   $5,609.00
                              Penalty                      $14,022.50
                   10/08/2018 Late Payment
                              Penalty

       16.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against William H. Mikulin for frivolous return penalties for the tax years 2005-

2007 (collectively, “the frivolous return penalties”) in the following amounts, which have

balances due with accruals and costs as of February 13, 2019, totaling $21,173.36, as follows:

        Tax Period Assessment Assessment                     Amount Balance Due
        Ending     Date       Type                           Assessed 02/13/2019
        12/31/2005 09/28/2009 Frivolous Return              $5,000.00  $7,021.61
                              Penalty
        12/31/2006 09/28/2009 Frivolous Return              $5,000.00       $7,021.61
                              Penalty
        12/31/2007 05/11/2009 Frivolous Return              $5,000.00       $7,130.14
                              Penalty
                                                                 Total     $21,173.36



                                               -4-
      Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 5 of 8



       17.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities for 2007 and the frivolous return penalties described above to

William H. Mikulin. After the application of statutory interest, penalties, other additions, fees,

abatements, payments, and credits, these liabilities had an unpaid balance of $129,003.23 due of

as of February 13, 2019.

       18.     Despite notice and demand for payment, William H. Mikulin failed, neglected, or

refused to fully pay the income tax liabilities for 2007 and the frivolous return penalties

described above.

       19.     This action has been commenced within the applicable statute of limitations.

I.R.C. § 6502(a) provides that the statute of limitations for collection expires ten (10) years after

the date of assessment.    On July 21, 2008, the Internal Revenue Service (“IRS”) made an

assessment against William H. Mikulin for the unpaid federal income taxes for the tax year 2007.

Without any extensions or suspensions, the ten (10) year statute of limitations period for

collection of this assessment would have expired on July 21, 2018.

       20.     Under 26 U.S.C. § 6503(a)(1), the statute of limitations for collection is

suspended anytime the IRS is unable to collect the tax by levy or proceeding in court. The IRS is

prohibited from collecting the tax by levy or proceeding in court from the date the IRS receives a

timely filed request for a Collection Due Process (“CDP”) hearing to the date the taxpayer

withdraws their request for a CDP hearing or the date the determination from Appeals becomes

final, including, any court appeals. See Treasury Reg. 26 CFR 301.6330-1(g)(3) Ex. 1.

       21.     William H. Mikulin timely submitted a CDP hearing request for tax year 2007,

which the IRS received on March 19, 2010. The CDP hearing request was resolved by Appeals

on November 20, 2010. Therefore, the statute of limitations for collection of the federal income



                                                 -5-
      Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 6 of 8



taxes for the tax year 2007 does not expire until after March 24, 2019, which is calculated as

follows:

       Original assessment for tax year 2007:                             July 21, 2008
       plus 10 years on original collection statute:                      July 21, 2018
       plus 246 days due to CDP hearing request for tax year 2007:        March 24, 2019

       22.     The ten (10) year statute of limitations period for collection of the assessments for

the frivolous return penalties for 2005 and 2006 do not expire until September 28, 2019, and for

2007 until May 11, 2019.

       23.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

William H. Mikulin is liable to the United States for income tax liabilities arising out of 2007

and penalties arising out of 2005, 2006, and 2007 in the amount of $129,003.23, as of February

13, 2019, plus prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C.

§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

                                         COUNT 2
                               Enforcement of Federal Tax Liens

       24.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by William H. Mikulin to pay the tax liabilities described above after notice and demand,

federal tax liens arose on the dates of the assessments, and attached to all the property and rights

to the property belonging to, and thereafter acquired by, William H. Mikulin, including, the Real

Property.

       25.     Additionally, the IRS publicly filed Notices of Federal Tax Lien (“NFTL”) in

accordance with 26 U.S.C. § 6323(f) with the County Clerk of Harris County, Texas in regard to

the tax liabilities described above on the following dates:




                                                 -6-
       Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 7 of 8



         Type of Tax                  Tax Periods Ending                      Date NFTL Filed
   Income                                 12/31/2007                       02/09/2010; 03/13/2018
   Frivolous Return            12/31/2005;12/31/2006;12/31/2007                  02/09/2010
   Penalty

       26.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to foreclose or enforce

the federal tax liens described in above against the Real Property and have the entire Real

Property sold in a judicial sale, or by a receiver appointed for that purpose, free and clear of all

rights, titles, claims, liens, and interests of the parties, including any rights of redemption, with

the proceeds of the sale distributed: first, to pay the costs and expenses of the sale, including, any

costs and expenses incurred to secure and maintain the Real Property; second, to Defendant,

Harris County Tax Assessor-Collector to pay any real estate taxes due and owing which are

entitled to priority under 26 U.S.C. § 6323(b)(6); third, to the United States to pay the tax

liabilities described above; and fourth, to the other parties in accordance with the law, or as

otherwise determined by the Court in accordance with the law.

                                              PRAYER

       WHEREFORE, the United States of America prays for a judgment determining:

   A. That William H. Mikulin is liable to the United States for the income tax liabilities of the

       tax year 2007, as well as the frivolous return penalties for 2005, 2006, and 2007, totaling

       $129,003.23 as of February 13, 2019, plus prejudgment and post judgment interest

       thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until

       paid;

   B. That the federal tax liens securing the liabilities described in this Complaint shall be

       foreclosed or enforced against the Real Property by ordering the sale of the entire Real

       Property in a judicial sale, or by a receiver appointed for that purpose, free and clear of

       all rights, titles, claims, liens, and interests of the parties, including any rights of

                                                  -7-
  Case 4:19-cv-01010 Document 1 Filed on 03/19/19 in TXSD Page 8 of 8



   redemption, with the proceeds of the sale distributed: first, to pay the costs and expenses

   of the sale, including, any costs and expenses incurred to secure and maintain the Real

   Property; second, to Defendant Harris County Tax Assessor-Collector to pay any real

   estate taxes due and owing which are entitled to priority under 26 U.S.C. § 6323(b)(6);

   third, to the United States to pay the liabilities set forth above; and fourth, to the other

   parties in accordance with the law, or as otherwise determined by the Court in accordance

   with the law; and

C. That awards the United States such other and further relief as this Court deems just and

   proper, including its costs incurred in this action and for any surcharge authorized by 28

   U.S.C. § 3011.

                                           Respectfully submitted,

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                           By:       /s/ Holly M. Church
                                                 HOLLY M. CHURCH
                                                 Attorney, Tax Division
                                                 State Bar No. 24040691
                                                 Department of Justice
                                                 717 N. Harwood, Suite 400
                                                 Dallas, Texas 75201
                                                 (214) 880-2432
                                                 (214) 880-9742 (FAX)
                                                 Holly.M.Church@USDOJ.gov

                                                 ATTORNEYS FOR THE UNITED STATES




                                             -8-
JS 44 (Rev. 09/11)
                           Case 4:19-cv-01010 Document 1-1 Filed on 03/19/19 in TXSD Page 1 of 2
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                William H. Mikulin, individually and as Trustee of Mikulin Holdings
                                                                                                        Trust, and Harris County Tax Assessor-Collector

     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Harris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

Holly M. Church, 717 North Harwood, Suite 400, Dallas, Texas 75201
(214) 880-2432
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1     U.S. Government               ’ 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4 ’ 4
                                                                                                                                                   of Business In This State

’ 2     U.S. Government               ’ 4 Diversity                                             Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’    5   ’ 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’    6   ’ 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -         of Property 21 USC 881        ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product               Product Liability   ’ 690 Other                               28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                               ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                       ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                       ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                         Injury Product                                                                             ’   480 Consumer Credit
        (Excl. Veterans)             ’   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        ’   710 Fair Labor Standards        ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                 Act                         ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending    ’   720 Labor/Mgmt. Relations       ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability        ’ 380 Other Personal      ’   740 Railway Labor Act           ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage     ’   751 Family and Medical          ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                   ’ 385 Property Damage             Leave Act                                                      ’   895 Freedom of Information
                                     ’   362 Personal Injury -              Product Liability   ’   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   ’   791 Empl. Ret. Inc.                                                ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights       ’ 510 Motions to Vacate                                       ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment                 Habeas Corpus:                                              ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                 ’ 530 General                                                        26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 535 Death Penalty              IMMIGRATION
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 540 Mandamus & Other    ’ 462 Naturalization Application
                                             Employment               ’ 550 Civil Rights        ’ 463 Habeas Corpus -
                                     ’   446 Amer. w/Disabilities -   ’ 555 Prison Condition          Alien Detainee
                                             Other                    ’ 560 Civil Detainee -          (Prisoner Petition)
                                     ’   448 Education                      Conditions of       ’ 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
’ 1 Original           ’ 2 Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 another district                    ’ 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 U.S.C. §§ 7401 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                            To permanently enjoin Defendants from acting as tax preparers, engaging in conduct in violation of IRS laws.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              129,003.23                                                                             JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

03/19/2019                                                             /s/ Holly M. Church
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE


                 Print                                Save As...                                                                                                              Reset
                         Case 4:19-cv-01010 Document 1-1 Filed on 03/19/19 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 09/11)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
